Judgment, Supreme Court, Bronx County (Irene Duffy, J.), rendered June 10,1993, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), the evidence that defendant had handed the intermediary several packets of heroin shortly before the latter’s sale of heroin to the undercover officer, that the intermediary consulted with "her man” during the sale and was together with defendant afterwards, that the entire transaction with the undercover officer was visible to defendant, and that defendant provided the intermediary with a quantity of drugs inconsistent with a purchase solely for personal use, was sufficient as a matter of law to prove that defendant possessed the requisite intent to aid the intermediary in the sale of the drugs to the officer, and was guilty under a theory of accomplice liability. (People v Roman, 83 NY2d 866.) Moreover, upon an independent review of the facts, the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490).
The prosecutor’s comment after the undercover officer had finished testifying that there was no longer a need to keep the courtroom closed was harmless, and adequately addressed by the court’s prompt admonition to the jury not to consider anything said by the attorneys as evidence. Concur—Murphy, P. J., Rubin, Kupferman, Ross and Mazzarelli, JJ.